DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16th, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16, in the reply filed on December 3rd, 2021 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of making, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 3rd, 2021.

Claim Interpretation
Regarding the term “wicking” as it relates to “non-wicking” and “low-wick”, Applicant describes the term “wicking” rather broadly (i.e. the term seems to be broadly indicating fluid/moisture transfer/penetration through a layer [PGPub; 0010-0011, 0033], rather than specifically a spontaneous flow of liquid across or through a porous substrate due to capillary forces) without fully describing the phenomenon mechanism. Applicant ignores any differences there might be between horizontal wicking and vertical wicking, and does not relate any structures/compositions to the mechanism of wicking (again, only broadly, [0017]). This makes it difficult to ascertain the boundaries/scope of the claim (as further explained below).
Therefore, the term “non-wicking”/“low-wick” will be interpreted as Applicant sets forth in relation to preventing liquid/moisture/water penetration/intrusion through a layer.
Regarding the phrase “compatible with mortar and adhesive” will be interpreted as any nonwoven/coating that is not said to be incompatible with mortar and adhesive.
Furthermore, the conditions of the phrase “wherein the mineral-coated nonwoven fibers prevent wicking of liquid and is (sic?) compatible with mortar and adhesive” will be any mineral-coated nonwoven fibers that meet the above definition of non-wicking and are not said to be incompatible with mortar and adhesive.
Regarding claim 13, the phrase “configured for isolating movement adjacent the second outer facing layer” will be interpreted as an adapted to type functional limitation, wherein it has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not 
Claim 16 is directed to the first outer facing and the second outer facing each having a basis weight between 34 to 50 grams per square meter. However, this is not disclosed or enabled in the specification.
The disclosure contains a single sentence wherein “the first outer facing and the second outer facing are formed such that the nonwovens have a weight between 34 to 50 grams per square meter (3.2 to 4.6 grams per square foot)” [PGPub; 0027], which seems to direct the basis weights to that of the (uncoated/unsaturated) nonwovens, not the first outer facing and second outer facing. This is corroborated by the preferable coating weight (5 to 6 grams per square foot) being greater than the claimed weight of the facing layer (which would be a coated nonwoven). It is unclear how the nonwoven could be such a miniscule to non-existent part of the facing layer, given the coating weight.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 12, the scope of the phrase “compatible with mortar and adhesive” is unclear. Is this in reference to all mortars and adhesives? How does one ascertain the compatibility of a mortar and/or adhesive?
Further regarding claims 1 and 12, the “compressive strength” is not disclosed in relation to any particular dimension. It will be interpreted as taken along any of the width, length, or thickness of the core layer.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
It is unclear what claim 9 is further limiting in relation to the final lines of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 3-4, 6, & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Vairo et al. (U.S. Pub. No. 2020/0362553 A1) (hereinafter “Vairo”), optionally in view of Gay et al. (U.S. Patent No. 5,112,678) (hereinafter “Gay”).
Regarding claims 1, 3-4, 6, and 9, Vairo teaches an insulation system (underlayment) under a top layer [0012] adhered to an external concrete/cementitious wall (compatible with adhesive/mortar) [0008], wherein the insulation composite system comprises a closed cell polyurethane/polyisocyanate foam core having at least one glass fiber reinforcing mesh embedded therein [0011, 0027, 0030-0031, 0054-0055] and a thickness of 1 mm to 500 mm, an example range being 10 mm to 100 mm (0.4 to 4 inches) [0029], wherein the lowest compressive strength of the foam core layer in any dimension is 190 kPa (27.55 psi) (Table 2), wherein the first and second facers are mineral coated/saturated glass-fleece (nonwovens) having a thickness of 0.01 mm to 3 mm and including several prima facie overlapping ranges [0032-0034], wherein the mineral coated fibers should inherently prevent wicking and are compatible with mortar and adhesive. Although Vairo’s ranges do not anticipate Applicant’s, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.
Gay teaches a composite board for construction, such as roofs or siding-walls (col. 1, lines 10-15), comprising a polymeric foam core and two glass nonwoven facing layers, wherein the facing layers comprise a mineral coating that is liquid penetration resistant to both organic liquids and water, as such is the criteria for underlayment/facers (col. 1, lines 28-34; col. 2, lines 40-50 & 64-68).
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a mineral coating that inherently prevents wicking/are low-wick and are adhesive. One of ordinary skill in the art would have been motivated to provide a coating that assists the invention of Vairo in .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vairo, optionally in view of Gay, as applied to claim 1 above, further in view of Schillings (EP 2083115 A1) (hereinafter “Schillings ‘115”).
Regarding claim 5, the first and second fleeces (nonwovens) are set forth as being glass-fleeces having mineral-coated glass fibers.
Schillings ‘115 teaches a building/construction panel comprising insulating foam such as polyurethane or polystyrene, wherein the mineral-coated glass fiber mats are known facer layers [0002], wherein some to all of the glass fibers may be replaced with mineral-coated polyester fibers, which form a more flexible and bendable web [0006-0009].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a nonwoven comprising polymeric fibers. One of ordinary skill in the art would have been motivated to provide a more bendable/flexible nonwoven web that still meets the same/similar properties/characteristics of a glass nonwoven [0007].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vairo, optionally in view of Gay, as applied to claim 1 above, further in view of Cahill (U.S. Patent No. 6,656,858 B1) (hereinafter “Cahill”).
Regarding claim 7, Cahill teaches a building panel, specifically a wall structure, providing a high moisture resistance (col. 1, lines 50-55), wherein the polymeric foam core comprises a reinforcement comprising a fiberglass paper (nonwoven), polymer fabric, or biaxially oriented polyester film (col. 2, 
It would have been obvious and motivated to one of ordinary skill in the art at the time of invention to provide a known alternative as a reinforcing material.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vairo in view of Gay, as applied to claim 1 above, further in view of Toas et al. (U.S. Pub. No. 2006/0019568 A1) (hereinafter “Toas”) OR Nuemann et al. (U.S. Pub. No. 2004/0072487 A1) (hereinafter “Toas”) and Brands et al. (U.S. Patent No. 4,784,897) (hereinafter “Brands”).
Regarding claim 8, Vario/Gay teach an explicitly water penetration resistant facing material comprising a nonwoven having mineral coated fibers, such as acrylic and calcium carbonate, but not a value for that. Although the prior art does not disclose a hydrostatic pressure range, the claimed properties are deemed to be inherent to the structure in the prior art since the prior art teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
In the event it is not inherent:
Toas teaches an building board having a mineral coated glass or polyester fiber nonwoven facing material resistant to air infiltration and liquid water penetration yet permeable to water vapor, wherein the mineral coating comprises a polymeric component such as acrylic and a mineral component, wherein exemplary facer thicknesses are 0.23 mm and 0.3 mm [0057] and a mass per unit area of 38.7 grams/meter2
Nuemann teaches an building board having a mineral coated glass facer, which preferably also contains organic material as well or not, wherein the coating prevents wicking and are water/weather resistant [0007, 0010-0017], wherein the hydrostatic pressure of the layer is at least 100 mm (4 inches), to at least more than 400 mm (15.75 inches) [0007, 0018-0019].
It would have been obvious and motivated to one of ordinary skill in the art at the time of invention to look for methods and values of achieving the intended invention of Vario/Gay, wherein Brands teaches applications of gypsum panels regarding their formation on facing layers is as equally relevant to polyurethane foam (col. 1, lines 12-50).

Claims 1-6, 9-10, 12-14, & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (U.S. Patent No. 8,268,737 B1) (hereinafter “Kumar ‘737”), in view of Xu et al. (CN 2656524 Y) (hereinafter “Xu”) OR Polen et al. (WO 2021/142337 A1) (hereinafter “Polen”), as evidenced by Wiyono et al. (Characterization of…Rigid Polyurethane Foam) (hereinafter “Wiyono”) OR further in view of Paradis et al. (U.S. Pub. No. 2008/0124530 A1) (hereinafter “Paradis 2008”), and wherein claims 12-13 are (even) further in view of Paradis et al. (U.S. Pub. No. 2014/0130425 A1) (hereinafter “Paradis 2014”)
Regarding claims 1-4, 6, 9, 12-13, and 16, Kumar ‘737 teaches a facer for use with construction materials, such as in underlayments for roofing, siding, flooring, walls, or elsewhere (col. 4, lines 52-55) and improved over foil and/or paper facings (col. 2, lines 16-19 & 25-27; col. 10, lines 14-20) and preventing prior art bleed-through of prior glass facings (col. 2, lines 24-25), wherein the underlayment board comprises a core thickness between 0.5 inch and 6 inches (col. 11, lines 4-11) and first and second water- and weather-resistant facers, each comprising a non-cellulosic, non-asphaltic fibrous mat (nonwoven) comprising glass or polymeric fibers (col. 6, lines 26-36) and having a non-limited thickness generally between about 10 and 40 mils and having a weight of 3 to 12 g/ft2 prior to being coated, the 2 (col. 9, lines 11-25) for a total range of about 12 to 50 mils (0.3 to 1.27 mm), comprising any reasonable value up to and including 100 mils (2.54 mm) (col. 9, lines 37-43), wherein all of the ranges are prima facie obvious. Furthermore, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.
Further regarding claims 1 and 12, a reinforcement layer coextensive with the foam layer and a compressive strength for the core layer are not taught.
Wu teaches a composite insulation board for many types of uses having increased flexural strength, bending resistance, and compressive strength aided by incorporating a reinforcing mesh (scrim) within the foam formed of plastic or nylon, metal, glass, or paper [0009] in one or more layers, wherein the layers may be adjacent or attached to the surface/facing sheets, an example of which being aluminum foil, cloth, paper, or film, but may be any thin facer [0009-0010, 0018-0020]. This increases the foam core’s flexural strength by more than 5 times and its compressive strength by more than 3 times.
	OR
Polen teaches a dual reinforced construction board comprising a polymeric foam core, such as polyurethane [0003], nonwoven fiber mat facers having a basis weight of 25 to 300 g/m2, and an uncoated thickness of 0.25 to 2 mm, comprising a number of different thickness ranges including 0.3 to 0.6 mm [0062-0063], wherein the density of the foam may be low (1-3 pcf) for insulation purposes or high (3-25 pcf) when used as a coverboard [0085, 0087-0088] and a foam core thickness is 1.0-5.0 inches [0086], wherein the incorporation of the reinforcement layer attached at least one of the nonwoven facers and embedded in the foam increases its compression (and overall) strength [0081], wherein while 
Regarding the compressive strength, Wiyono evidences that for rigid polymer foams used as sandwich panel cores, it has been fairly well-established in the art that values for density and values for (thickness directional) compressive strength are fairly well-correlated, developing a predictive equation, y=11.15x-140.86, wherein y = Pressure (kPa) and x = density (kg/m3) (Pg. 14402, Fig. 10a). Applying their equation to the range of Kumar ‘737, using the closed cell foam formed a density of about 1.0 to 3.0 lb/ft3 density as set forth in U.S. Patent No. 4,351,873  (col. 3, lines 55-57) which is incorporated in Kumar ‘737 by reference (col. 10, lines 1-14), gives an estimated unreinforced compressive strength range of 18.4 to 57.3 psi, wherein a reinforced compressive strength enhanced at least 3 times as set forth by Wu would place this value well within the range of claim 1 and overlapping that of claim 2. The higher density range (3 to 25 kg/m3) for use as a coverboard as set forth by Polen would place the unreinforced range from 57.3 to 627.2 psi, and the narrower range of 4 to 8 kg/m3 in a range of 83.2-186.8 psi, within a reasonable distance of meeting both ranges upon enhancing the compressive strength with a reinforcement.
Furthermore, one of ordinary skill in the art at the time of invention understanding how the reinforcement layers would enhance the compressive strength understood how to optimize the coated nonwoven facing layers understanding they would not be as crucial to reinforcing the foam, opting to use thin layers comprising minimal densities and thicknesses within ranges that is large enough to support rigid foam formation and prevent water intrusion but so large as to substantially increase the weight of the foam composite.
Alternatively
Teaching a composite foam cored panel as adapted as to form a flooring underlay, Paradis 2014 teaches a flooring system comprising a polymeric foam core and comprising reinforcing scrims at one or both surfaces, wherein a minimum compressive strength is 25 psi for rigid tile or stone and greater than 250 psi for linoleum or resilient tile [0014].
It would have been obvious and motivated to one of ordinary skill in the art to form a facer comprising a reinforcing scrim/mesh for achieving compressive strengths within the claimed ranges when adapting the coverboard as a flooring underlay. 
Regarding claims 12-13, Paradis 2014 teaches a an insulation and/or coverboard comprising a foam core [0002] comprising a first and second facing mineral coated glass mat facers on first and second surfaces [0011-0014], wherein the top and bottom facers may be the same or different, wherein the latter comprises a the top facing layer comprises a thickness below 0.025 inches (less than 0.635 mm) and the other face comprising a thicker heaver facer having a thickness of 0.3 inches (76.2 mm) or more, one of the layers positioned adjacent a roof deck [0006, 0013, 0069-0070].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a thicker/heavier facing layer within the claimed ranges. One of ordinary skill in the art would have been motivated to form a thicker/heavier layer for purposes of positioning on a roof surface [0006, 0013, 0069-0070].
Regarding claims 10 and 14, Kumar further teaches that if additional liquid imperviousness is desired, a trilayered facer material can be formed with a liquid impervious film laminated thereon (col. 9, lines 50-54).
While a specific location (outer-facing or foam-facing) is not specified, one or both of the locations would have obviously been considered as it is well-known in the laminate art to laminate one or both sides.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar ‘737 in view of Xu AND/OR Polen, and optionally Paradis 2008, as applied to claim 1 above, further in view of Cahill (U.S. Patent No. 6,656,858 B1) (hereinafter “Cahill”) OR Lin (U.S. Patent No. 4,418,108) (hereinafter “Lin”).
Regarding claim 7, Kumar ‘737/Xu does not teach a particular polymer for the mesh and Kumar ‘737/Polen does not teach a material for a polymeric film.
Cahill teaches a building panel, specifically a wall structure, providing a high moisture resistance (col. 1, lines 50-55), wherein the polymeric foam core comprises a reinforcement comprising a fiberglass paper (nonwoven), polymer fabric, or biaxially oriented polyester film (col. 2, lines 24-26 & 43-48), wherein biaxial films are usually within the claimed range of below 300 µm (0.3 mm).
	OR
Lin teaches a building panel comprising a polymeric foam core having glass nonwovens facings, wherein a replacement for a reinforcing nonwoven scrim intended to be embedded in the foam of is said to be polyethylene terephalate film having a thickness of 0.0005 inch (0.013 mm).
It would have been obvious and motivated to one of ordinary skill in the art at the time of invention to provide a polyester material as the plastic mesh/film reinforcing material.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar ‘737 in view of Xu AND/OR Polen, and optionally Paradis 2008, as applied to claim 1 above, further in view of Toas et al. (U.S. Pub. No. 2006/0019568 A1) (hereinafter “Toas”) OR Nuemann et al. (U.S. Pub. No. 2004/0072487 A1) (hereinafter “Toas”) and Brands et al. (U.S. Patent No. 4,784,897) (hereinafter “Brands”).
Regarding claim 8, Kumar ‘737/Xu and/or Polen teach an explicitly water penetration resistant facing material comprising a nonwoven having mineral coated fibers, such as acrylic and calcium carbonate, but not a value for that. Although the prior art does not disclose a hydrostatic pressure range, the claimed properties are deemed to be inherent to the structure in the prior art since the prior 
In the event the hydrostatic pressure is not inherently within or near the claimed range(s):
Toas teaches an building board having a mineral coated glass or polyester fiber nonwoven facing material resistant to air infiltration and liquid water penetration yet permeable to water vapor, wherein the mineral coating comprises a polymeric component such as acrylic and a mineral component, wherein exemplary facer thicknesses are 0.23 mm and 0.3 mm [0057] and a mass per unit area of 38.7 grams/meter2 [0056-0060], wherein the facing has a water resistance of at least 100 cm (1000 mm/39.4 inches) [0048].
Toas teaches an building board having a mineral coated glass or polyester fiber nonwoven facing material resistant to air infiltration and liquid water penetration yet permeable to water vapor, wherein the mineral coating comprises a polymeric component such as acrylic and a mineral component, wherein exemplary facer thicknesses are 0.23 mm and 0.3 mm [0057] and a mass per unit area of 38.7 grams/meter2 [0056-0060], wherein the preferred facing has a water resistance of at least 100 cm (1000 mm/39.4 inches) [0048].
	OR
Nuemann teaches an building board having a mineral coated glass facer, which preferably also contains organic polymer material as well, wherein the coating prevents wicking and are water/weather resistant [0007, 0010-0017], wherein the hydrostatic pressure of the layer is at least 100 mm (4 inches), to at least more than 400 mm (15.75 inches), using acrylic components [0007, 0018-0019].
It would have been obvious and motivated to one of ordinary skill in the art at the time of invention to look for methods and values of achieving the intended invention of Vario/Gay, wherein .

Claims 11 & 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar ‘737 in view of Xu AND/OR Polen, and optionally Paradis 2008, as applied to claim 10 above, and further in view of Paradis 2014, as applied to claim 14 above, further in view of Kumar et al. (U.S. Patent No. 7,763,134 B1) (hereinafter “Kumar ‘134”) OR Myeong-Hee et al. (KR 2016-0031095 A) (hereinafter “Myeong-Hee”)
Regarding claims 11 and 15, Kumar ‘737 does not teach a material or a thickness of the impervious film.
Kumar ‘134 teaches a composite building board comprising a polymeric foam and having a water resistant facer, wherein the facer comprises a glass nonwoven having a breathable (i.e. waterproof, vapor/air permeable) film, wherein the breathable film is a polyolefin, nylon, or polyester and comprises a thickness of 0.9 to 1.2 mils (0.002-0.03 mm).
	OR
Myeong-Hee teaches a building insulating material attachable to concrete mortar, or both [0001-0003, 0015] comprising a thermosetting polymer foam core and facing materials on both sides, each facing material comprising a two layers of glass fiber, wherein as used with Kumar ‘737/Xu or Kumar ‘737/Polen, the second glass fiber material being the embedded reinforcing material, and a hydrophobic plastic film layer between the glass fiber layers [0007], wherein the hydrophobic plastic film comprises polyester and has a thickness of 20 to 200 µm (0.02-0.2 mm) [0008-0010] and the glass fiber layers comprising a thickness of 100 to 300 µm and a basis weight of 40 to 90 g/m2.
It would have been obvious and motivated to one of ordinary skill in the art at the time of invention to look for workable materials and dimensional properties of impervious plastic films.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Terao et al. (JP 2011-068117 A) teach a waterproof composite foam board comprising facers, wherein the mineral coated glass nonwoven having a surface wettability within a certain range that is large enough for the adhesion of additional layers but not large enough that it allows for the substantial strike-through/penetration of resin and water (i.e. wettable, but not wicking) [0036], wherein the composite nonwoven/coating comprises a thickness of greater than 20 µm and less than 600 µm (0.02-0.6 mm), comprising several thicknesses and basis weights within the claimed range (Table 1), wherein the mineral coating comprises a polymer, such as acrylic, and an mineral pigment such as calcium carbonate, and optionally a water-repellent component [0028-0031, 0037].
Schilling (EP 1582622 A2) teaches a polyurethane foam core composite comprising a facer having an improvement over one-sided mineral coated glass/polyester nonwoven, wherein the facer is coated on the surface facing away from the foam core but also on the side facing the foam core such that the intrusion of the foam layer is lessened, wherein the mineral coating comprises a organic component, such as acrylic, and an inorganic component such as calcium carbonate, and one or both of the coatings may include water-repellent components [0008-0010, 0015-0017].
U.S. Patent No. 5,846,462 teaches a Table IV demonstrating similar compressive strengths (37.2, 36.4, 40.2 psi) for similar densities (2.21, 2.22, 2.25 lb/ft3), wherein the equation of Wiyono as recited above predicts values of 36.8 (-0.4, ), 37.1 (+0.7), 37.8 (-2.4), giving an average error of 2.91%. This corroborates using Wiyono’s equation as an evidentiary reference for calculating rigid polyurethane foam compressive strength.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        February 11th, 2022